CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Exhibit 10.18

THE National Institutes of Health

PATENT LICENSE AGREEMENT – EXCLUSIVE

COVER PAGE

For the NIH internal use only:

License Number: L-224-2015/0

License Application Number:   A-107-2014

Serial Number(s) of Licensed Patent(s) or Patent Application(s):

[***]

Licensee:    bluebird bio, Inc.

Cooperative Research and Development Agreement (CRADA) Number (if a subject
invention):   n/a

Additional Remarks:   none

Public Benefit(s):

Autologous cell therapy has shown the potential to result in a significant and
durable clinical benefit to patients with advanced tumors; the newest iteration
of this approach uses engineered chimeric antigen receptors (CAR) to activate T
cell response to the tumor. B cell maturation antigen (BCMA) is an attractive
target for application of CAR technology due to its expression in different
tumor types (especially hematological cancers) and lack of expression in
non-transformed tissues; therefore, development of BCMA CAR products by the
Licensee, in partnership with the NIH, has the potential to generate new,
efficacious, and safe therapies for patients that have not responded to all
other therapies.

This Patent License Agreement, hereinafter referred to as the “Agreement”,
consists of this Cover Page, an attached Agreement, a Signature Page, Appendix A
(List of Patent(s) or Patent Application(s)), Appendix B (Fields of Use and
Territory), Appendix C (Royalties), Appendix D (Benchmarks and Performance),
Appendix E (Commercial Development Plan), Appendix F (Example Royalty Report),
and Appendix G (Royalty Payment Options).  The Parties to this Agreement are:

 

1)

The National Institutes of Health (“NIH”), an agency within the Department of
Health and Human Services (“HHS”); and

 

 

2)

The person, corporation, or institution identified above or on the Signature
Page, having offices at the address indicated on the Signature Page, hereinafter
referred to as the “Licensee”.

 

A-107-2014

CONFIDENTIAL

NIH Patent License Agreement--Exclusive  

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

The NIH and the Licensee agree as follows:

1.

BACKGROUND

 

1.1

In the course of conducting biomedical and behavioral research, the NIH or the
FDA investigators made inventions that may have commercial applicability.

 

1.2

By assignment of rights from NIH or FDA employees and other inventors, HHS, on
behalf of the Government, owns intellectual property rights claimed in any
United States or foreign patent applications or patents corresponding to the
assigned inventions.  HHS also owns any tangible embodiments of these inventions
actually reduced to practice by the NIH or the FDA.

 

1.3

The Secretary of HHS has delegated to the NIH the authority to enter into this
Agreement for the licensing of rights to these inventions.

 

1.4

The NIH desires to transfer these inventions to the private sector through
commercialization licenses to facilitate the commercial development of products
and processes for public use and benefit.

 

1.5

The Licensee desires to acquire commercialization rights to certain of these
inventions in order to develop processes, methods, or marketable products for
public use and benefit.

2.

DEFINITIONS

 

2.1

“Affiliate(s)” means a corporation or other business entity, which directly or
indirectly is controlled by or controls, or is under common control with the
Licensee.  For this purpose, the term "control" shall mean ownership of more
than fifty percent (50%) of the voting stock or other ownership interest of the
corporation or other business entity, or the power to elect or appoint more than
fifty percent (50%) of the members of the governing body of the corporation or
other business entity.

 

2.2

“Benchmarks” mean the performance milestones that are set forth in Appendix D.

 

2.3

“Combination Product” means a product that contains a Licensed Product(s) and at
least one other active therapeutic component or device other than a Licensed
Product(s) that is not claimed or covered by the Licensed Patent Rights.

 

2.4

“Commercial Development Plan” means the written commercialization plan attached
as Appendix E.

 

2.5

“CRADA” means a Cooperative Research and Development Agreement.

 

2.6

“FDA” means the Food and Drug Administration.

 

2.7

“First Commercial Sale” means the initial transfer by or on behalf of the
Licensee, its Affiliates or sublicensees of the Licensed Products or the initial
practice of a Licensed Process by or on behalf of the Licensee, its Affiliates,
or sublicensees in a country or other jurisdiction, in each case, after all
applicable marketing and pricing approvals (if any) have been granted by the

A-107-2014

CONFIDENTIAL

NIH Patent License Agreement--Exclusive  

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

 

applicable governing regulatory authority in such country or other jurisdiction,
in exchange for cash or some equivalent consideration to which value can be
assigned for the purpose of determining Net Sales. 

 

2.8

“Government” means the Government of the United States of America.

 

2.9

“Licensed Fields of Use” means the fields of use identified in Appendix B

 

2.10

“Licensed Patent Rights” shall mean, subject to Paragraph 6.6:

 

(a)

Patent applications (including provisional patent applications and PCT patent
applications) or patents listed in Appendix A, all divisions and continuations
of these applications, all patents issuing from these applications, divisions,
and continuations, and any reissues, reexaminations, and extensions of these
patents;

 

 

(b)

to the extent that the following contain one or more claims directed to the
invention or inventions disclosed in 2.10(a):

 

 

(i)

continuations‑in‑part of 2.10(a);

 

 

(ii)

all divisions and continuations of these continuations‑in‑part;

 

 

(iii)

all patents issuing from these continuations‑in‑part, divisions, and
continuations;

 

 

(iv)

priority patent application(s) of 2.10(a); and

 

 

(v)

any reissues, reexaminations, and extensions of these patents;

 

 

(c)

to the extent that the following contain one or more claims directed to the
invention or inventions disclosed in 2.10(a): all counterpart foreign and U.S.
patent applications and patents to2.10(a) and 2.10(b), including those listed in
Appendix A; and

 

 

(d)

Licensed Patent Rights shall not include claims included in patents or
applications identified in 2.10(b) or 2.10(c) to the extent that such claims are
directed to new matter which is not the subject matter disclosed in 2.10(a).

 

 

2.11

“Licensed Processes” means processes which, in the course of being practiced,
would be within the scope of one or more claims of the Licensed Patent Rights.

 

2.12

“Licensed Products” means tangible materials which, in the course of
manufacture, use, sale, or importation, would be within the scope of one or more
claims of the Licensed Patent Rights.

 

2.13

“Licensed Territory” means the geographical area identified in Appendix B.

 

2.14

(a)“Net Sales” means [***]

A-107-2014

CONFIDENTIAL

NIH Patent License Agreement--Exclusive  

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

 

2.15

“Practical Application” means to manufacture in the case of a composition or
product, to practice in the case of a process or method, or to operate in the
case of a machine or system; and in each case, under these conditions as to
establish that the invention is being utilized and that its benefits are to the
extent permitted by law or Government regulations available to the public on
reasonable terms. 

 

2.16

“Research License” means a nontransferable, nonexclusive license to make and to
use the Licensed Products or the Licensed Processes as defined by the Licensed
Patent Rights for purposes of research and not for purposes of commercial
manufacture, sale, or distribution in lieu of purchase.

 

2.17

[***].

 

2.18

“Licensee’s Development Partner” means Celgene Corporation, which was identified
in Licensee’s commercial development plan included with its license application
as Licensee’s partner for developing and commercializing the Licensed Patent
Rights.

 

2.19

“Notice” means a legal notification by Licensee to NIH that is delivered in a
written format to NIH’s official mailing address for Agreement notices and
reports.

 

2.20

“Collaboration and Option Agreement” means the amended and restated master
collaboration agreement between Licensee and Licensee’s Development Partner,
dated as of June 3, 2015, focused on anti-BCMA product candidates, and as may be
amended from time to time.

3.

GRANT OF RIGHTS

 

3.1

The NIH hereby grants and the Licensee accepts, subject to the terms and
conditions of this Agreement, an exclusive license under the Licensed Patent
Rights in the Licensed Territory to make and have made, to use and have used, to
sell and have sold, to offer to sell, and to import any Licensed Products in the
Licensed Field of Use I and to practice and have practiced any Licensed
Process(es) in the Licensed Field of Use I.

 

3.2

The NIH hereby grants and the Licensee accepts, subject to the terms and
conditions of this Agreement, a non-exclusive license under the Licensed Patent
Rights in the Licensed Territory to make and have made, to use and have used, to
sell and have sold, to offer to sell, and to import any Licensed Products in the
Licensed Field of Use II and to practice and have practiced any Licensed
Process(es) in the Licensed Field of Use II. [***]  

 

3.3

This Agreement confers no license or rights by implication, estoppel, or
otherwise under any patent applications or patents of the NIH other than the
Licensed Patent Rights regardless of whether these patents are dominant or
subordinate to the Licensed Patent Rights.

A-107-2014

CONFIDENTIAL

NIH Patent License Agreement--Exclusive  

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

4.

SUBLICENSING 

 

4.1

Upon written approval, which shall include prior review of any sublicense
agreement by the NIH and which shall not be unreasonably withheld, the Licensee
may enter into sublicensing agreements under the Licensed Patent Rights.  With
respect to any proposed sublicense agreement, if the NIH does not provide the
Licensee with a written objection thereof within [***] after the date the NIH
receives Notice of Licensee’s intent to sublicense and a copy of the proposed
sublicense from the Licensee, the NIH shall be deemed to have given its approval
of such sublicense agreement and the Licensee shall have the right to enter into
such sublicense agreement.  

The NIH hereby provides written approval for the Collaboration and Option
Agreement with the following stipulations:  

[***]

 

4.2

The Licensee agrees that any sublicenses granted by it shall provide that the
obligations to the NIH of Paragraphs 5.1-5.4, 8.1, 10.1, 10.2, 12.5, 13.6-13.8
of this Agreement shall be explicitly binding to sublicensee as if it were a
party to this Agreement.  

 

4.3

Any sublicenses granted by the Licensee shall provide for the termination of the
sublicense, or the conversion to a license directly between the sublicensees and
the NIH, at the option of the sublicensee, upon termination of this Agreement
under Article 13.  This conversion is subject to the NIH approval, which will
not be unreasonably withheld, and contingent upon acceptance by the sublicensee
of the remaining provisions of this Agreement.  

 

4.4

The Licensee agrees to forward to the NIH a complete copy of each fully executed
sublicense agreement postmarked within [***] of the execution of the
agreement.  To the extent permitted by law, the NIH agrees to maintain each
sublicense agreement in confidence.

5.

STATUTORY AND NIH REQUIREMENTS AND RESERVED GOVERNMENT RIGHTS

 

5.1

(a)the NIH reserves on behalf of the Government an irrevocable, non-exclusive,
non-transferable, royalty‑free license for the practice of all inventions
licensed under the Licensed Patent Rights throughout the world by or on behalf
of the Government and on behalf of any foreign government or international
organization pursuant to any existing or future treaty or agreement to which the
Government is a signatory; and

 

 

(b)

in the event that the Licensed Patent Rights are Subject Inventions made under
CRADA, the Licensee grants to the Government, to the extent set forth in 15
U.S.C. §3710a(b)(1)(A), a non-exclusive, non-transferable, irrevocable, paid‑up
license to practice the Licensed Patent Rights or have the Licensed Patent
Rights practiced throughout the world by or on behalf of the Government.  In the
exercise of this license, the Government shall not publicly disclose trade
secrets or commercial or financial information that is privileged or
confidential within the meaning of 5 U.S.C. §552(b)(4) or which would be
considered as such if it had been obtained from a non‑Federal party.  

 

A-107-2014

CONFIDENTIAL

NIH Patent License Agreement--Exclusive  

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

 

5.2

The Licensee agrees that products used or sold in the United States embodying
the Licensed Products or produced through use of the Licensed Processes shall be
manufactured substantially in the United States, unless a written waiver is
obtained in advance from the NIH, which written waiver will not be unreasonably
withheld or denied. 

 

5.3

The Licensee acknowledges that the NIH may enter into future CRADAs under the
Federal Technology Transfer Act of 1986 that relate to the subject matter of
this Agreement.  The Licensee agrees not to unreasonably deny requests for a
Research License from future collaborators with the NIH when acquiring these
rights is necessary in order to make a CRADA project feasible.  The Licensee may
request an opportunity to join as a party to the proposed CRADA.

 

5.4

(a)in addition to the reserved license of Paragraph 5.1, the NIH reserves the
right to grant Research Licenses directly or to require the Licensee to grant
Research Licenses on reasonable terms.  The purpose of these Research Licenses
is to encourage basic research, whether conducted at an academic or corporate
facility.  In order to safeguard the Licensed Patent Rights, however, the NIH
shall consult with the Licensee before granting to commercial entities a
Research License or providing to them research samples of materials made through
the Licensed Processes; and

 

(b)

in exceptional circumstances, and in the event that the Licensed Patent Rights
are Subject Inventions made under a CRADA, the Government, to the extent set
forth in 15 U.S.C. §3710a(b)(1)(B), retains the right to require the Licensee to
grant to a responsible applicant a nonexclusive, partially exclusive, or
exclusive sublicense to use the Licensed Patent Rights in the Licensed Field of
Use on terms that are reasonable under the circumstances, or if the Licensee
fails to grant this license, the Government retains the right to grant the
license itself.  The exercise of these rights by the Government shall only be in
exceptional circumstances and only if the Government determines:

 

 

(i)

the action is necessary to meet health or safety needs that are not reasonably
satisfied by the Licensee;

 

 

(ii)

the action is necessary to meet requirements for public use specified by Federal
regulations, and these requirements are not reasonably satisfied by the
Licensee; or

 

 

(iii)

the Licensee has failed to comply with an agreement containing provisions
described in 15 U.S.C. §3710a(c)(4)(B); and

 

 

(c)

the determination made by the Government under this Paragraph 5.4 is subject to
administrative appeal and judicial review under 35 U.S.C. §203(b).

 

 

(d)

The NIH acknowledges and agrees that a Research License or other right granted
pursuant to this Paragraph 5.4 shall only pertain to the Licensed Patent Rights
and shall not include a right or license to any patent or other intellectual
property right solely owned or solely controlled by the Licensee or its
Affiliates

 

A-107-2014

CONFIDENTIAL

NIH Patent License Agreement--Exclusive  

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

 

other than the Licensed Patent Rights. Without limiting the foregoing, except as
expressly provided herein, nothing contained in this Agreement shall be
construed as granting, by implication, estoppel or otherwise, any licenses or
rights under any patents or other intellectual property rights other than the
Licensed Patent Rights. 

 

 

5.5

Notwithstanding anything to the contrary set forth in this Agreement, the NIH
shall not grant to any third party any rights under the Licensed Patent Rights
within the Licensed Field of Use I and shall not provide any Licensed Products
or materials made through the Licensed Processes to any third party for any
commercial purpose within the Licensed Field of Use I.

6.

ROYALTIES AND REIMBURSEMENT

 

6.1

The Licensee agrees to pay the NIH a non-creditable, non-refundable license
issue royalty as set forth in Appendix C.

 

6.2

The Licensee agrees to pay the NIH a non-refundable, fully creditable (against
earned royalties due for sales made in that specific year under Paragraph 6.3
below) minimum annual royalty as set forth in Appendix C.

 

6.3

The Licensee agrees to pay the NIH earned royalties as set forth in Appendix C.

 

6.4

The Licensee agrees to pay the NIH benchmark royalties as set forth in Appendix
C.

 

6.5

The Licensee agrees to pay the NIH sublicensing royalties as set forth in
Appendix C.

 

6.6

A patent or patent application, in any given country or other jurisdiction,
licensed under this Agreement shall cease to fall within the Licensed Patent
Rights for the purpose of computing earned royalty payments on the earliest of
the dates that, in such country or other jurisdiction:

 

(a)

the application has lapsed or been rejected, revoked or abandoned and not
continued;

 

 

(b)

the patent expires or irrevocably lapses, or

 

 

(c)

the patent has been held to be revoked, invalid or unenforceable by an
unappealed or unappealable decision of a court of competent jurisdiction or
administrative agency.

 

 

(d)

one or more claims have been pending before the United States Patent and
Trademark Office for more than [***] as of the date of Licensee’s signature
found at the Signature Page of this Agreement, except that such [***] period
shall be extended by a period equal to the time the examination of the claim(s)
has been interrupted by (i) a derivation proceeding under 35 U.S.C. Section 135
or (ii) the claim(s) are the subject of an appeal filed by the NIH of a decision
of an patent examiner pursuant to 37 C.F.R Part 1; provided, however, that if
the claim(s) issue in a form substantially similar to the form in which they
were originally filed, the claim(s) shall be deemed to fall within the scope of
the Licensed Patent Rights on which royalties on Net Sales are due.

 

A-107-2014

CONFIDENTIAL

NIH Patent License Agreement--Exclusive  

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

 

6.7

No multiple royalties shall be payable because any Licensed Products or Licensed
Processes are covered by more than one of the Licensed Patent Rights. 

 

6.8

On sales of the Licensed Products by the Licensee to its Affiliates or
sublicensees or on sales made in other than an arms‑length transaction, the
value of the Net Sales attributed under this Article 6 to this transaction shall
be that which would have been received in an arms‑length transaction, based on
sales of like quantity and quality products on or about the time of this
transaction.

 

6.9

With regard to unreimbursed expenses associated with the preparation, filing,
prosecution, and maintenance of all patent applications and patents included
within the Licensed Patent Rights and paid by the NIH prior to the effective
date of this Agreement, an amount equal to [***], the Licensee shall pay the
NIH, as an additional royalty, within sixty (60) days of the NIH’s submission of
a statement and request for payment to the Licensee an amount equivalent to
these unreimbursed expenses previously paid by the NIH, or a pro rata share
thereof if there are multiple commercial licensees of the Licensed Patent Rights
prior to the end of the sixty (60) day period for such payment by Licensee.

 

6.10

With regard to unreimbursed expenses associated with the preparation, filing,
prosecution, and maintenance of all patent applications and patents included
within the Licensed Patent Rights and paid by the NIH on or after the effective
date of this Agreement and during the term of this Agreement, the NIH, at its
sole option, may require the Licensee:

[***]

 

6.11

The NIH agrees, upon written request, to provide the Licensee with summaries of
patent prosecution invoices for which the NIH has requested payment from the
Licensee under Paragraphs 6.9 and 6.10.  The Licensee agrees that all
information provided by the NIH related to patent prosecution costs shall be
treated as confidential commercial information and shall not be released to a
third party except as required by law or a court of competent jurisdiction.

 

6.12

The Licensee may elect to surrender its rights in any country of the Licensed
Territory under any of the Licensed Patent Rights upon thirty (30) days written
notice to the NIH and owe no payment obligation under Paragraph 6.10 for
patent-related expenses paid in that country after thirty (30) days of the
effective date of the written notice.

A-107-2014

CONFIDENTIAL

NIH Patent License Agreement--Exclusive  

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

7.

PATENT FILING, PROSECUTION, AND MAINTENANCE 

 

7.1

Except as otherwise provided in this Article 7, the NIH agrees to take
responsibility for the Licensee in the preparation, filing, prosecution, and
maintenance of any and all patent applications or patents included in the
Licensed Patent Rights and shall, on an ongoing basis, promptly furnish copies
of all relevant patent‑related documents to the Licensee.  NIH shall instruct
the law firm prosecuting the Licensed Patent Rights to furnish, upon execution
of this Agreement and on a continuous basis thereafter as long as the Agreement
is in effect, copies of relevant patent-related documents to Licensee, including
all drafts of patent applications filings, domestic and foreign, amendments
thereto, related correspondence and other related documents, sufficiently in
advance to allow Licensee to comment thereon prior to filing or submission.  NIH
shall, in good faith, take into consideration all reasonable comments provided
by Licensee relating to the preparation, filing, prosecution, and maintenance of
any and all patent applications or patents included in the Licensed Patent
Rights, provided however, that if Licensee has not commented prior to the
relevant action deadline, NIH shall be free to act without consideration of
Licensee's comments.  

 

7.2

Upon the NIH’s written request or upon any determination by the NIH not to
proceed or continue with the preparation, filing, prosecution, or maintenance
(or combination thereof) of any patent application or patent included in the
Licensed Patent Rights, the NIH shall provide the Licensee with written notice
of such determination at least sixty (60) days prior to the deadline for taking
any action for such patent application or patent or the date on which the
abandonment of any such patent or application would become effective, whichever
is earlier, and the Licensee shall have the right but not the obligation to
assume the responsibility for the preparation, filing, prosecution, and
maintenance of any and all patent applications or patents included in the
Licensed Patent Rights and shall, on an ongoing basis, promptly furnish copies
of all relevant patent‑related documents to the NIH.  In this event, the
Licensee shall select registered patent attorneys or patent agents to provide
these services on behalf of the Licensee and the NIH. The NIH shall provide
appropriate powers of attorney and other documents necessary to undertake this
action to the patent attorneys or patent agents providing these services. The
Licensee and its attorneys or agents shall consult with the NIH in all aspects
of the preparation, filing, prosecution and maintenance of patent applications
and patents included within the Licensed Patent Rights and shall provide the NIH
sufficient opportunity to comment on any document that the Licensee intends to
file or to cause to be filed with the relevant intellectual property or patent
office. If Licensee notifies NIH that Licensee does not intend to pursue or pay
(or both) the costs of an application, then NIH may file such application at its
own expense and Licensee's rights derived from this Agreement to that
application will terminate.

 

7.3

NIH may provide Licensee with written notice that NIH wishes to reassume control
of the preparation, filing, prosecution, and maintenance of any and all patent
applications or patents included in the Licensed Patent Rights only if NIH
determines that the Licensee:

 

(a)

is not executing the Commercial Development Plan submitted with Licensee’s
request for a license and the Licensee cannot otherwise demonstrate to NIH's
satisfaction that the Licensee has taken, or can be expected to take within a
reasonable time, effective steps to achieve Practical Application of the
Licensed Products or Licensed Processes;

 

A-107-2014

CONFIDENTIAL

NIH Patent License Agreement--Exclusive  

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

 

(b)

has not achieved the Benchmarks as may be modified under Paragraph 9.2; or 

 

 

(c)

is not fulfilling its obligations regarding diligent preparation, filing,
prosecutions, and maintenance of any and all patent applications or patents
included in the Licensed Patent Rights.

 

 

7.4

In making the determination referenced in Paragraph 7.3, NIH shall take into
account the normal course of such commercial development programs conducted with
sound and reasonable business practices and judgment and the annual reports
submitted by Licensee under Paragraph 9.2. Prior to resuming control under
Paragraph 7.3, NIH shall give written notice to Licensee providing Licensee
specific notice of, and a [***] opportunity to respond to, NIH’s concerns as to
the items referenced in 7.3(a)-7.3(c). If Licensee fails to initiate corrective
action to NIH’s satisfaction, NIH may reassume control of the preparation,
filing, prosecution, and maintenance of any and all patent applications or
patents included in the Licensed Patent Rights.

 

7.5

Each party shall promptly inform the other as to all matters that come to its
attention that may affect the preparation, filing, prosecution, or maintenance
of the Licensed Patent Rights and permit each other to provide comments and
suggestions with respect to the preparation, filing, prosecution, and
maintenance of the Licensed Patent Rights, which comments and suggestions shall
be considered by the other party.

8.

RECORD KEEPING

 

8.1

The Licensee agrees to keep accurate and correct records of the Licensed
Products made, used, sold, or imported and the Licensed Processes practiced
under this Agreement appropriate to determine the amount of royalties due the
NIH.  These records shall be retained for at least five (5) years following a
given reporting period and shall be available during normal business hours, but
not more than once per year, for inspection, at the expense of the NIH, by an
accountant or other designated auditor selected by the NIH for the sole purpose
of verifying reports and royalty payments hereunder.  The accountant or auditor
shall only have the right to audit those records that have not previously been
audited pursuant to this Paragraph 8.1, unless the NIH determines that there is
just cause for an additional audit, and shall only disclose to the NIH
information relating to the accuracy of reports and royalty payments made under
this Agreement.  If an inspection shows an underreporting or underpayment in
excess of five percent (5%) for any twelve (12) month period, then the Licensee
shall reimburse the NIH for the cost of the inspection at the time the Licensee
pays the unreported royalties, including any additional royalties as required by
Paragraph 9.8.  All royalty payments required under this Paragraph shall be due
within sixty (60) days of the date the NIH provides to the Licensee notice of
the payment due.  The Licensee shall have the right to require that any
accountant or auditor, prior to conducting an audit under this Paragraph 8.1,
enter into an appropriate non-disclosure agreement with the Licensee regarding
such financial information.

9.

REPORTS ON PROGRESS, BENCHMARKS, SALES, AND PAYMENTS

 

9.1

Prior to signing this Agreement, the Licensee has provided the NIH with the
Commercial Development Plan in Appendix E, under which the Licensee intends to
bring the subject matter of the Licensed Patent Rights to the point of Practical
Application.  This Commercial

A-107-2014

CONFIDENTIAL

NIH Patent License Agreement--Exclusive  

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

 

Development Plan is hereby incorporated by reference into this Agreement.  Based
on this plan, performance Benchmarks are determined as specified in Appendix D. 

 

9.2

[***]  

 

9.3

The Licensee shall report to the NIH the dates for achieving Benchmarks
specified in Appendix D and the First Commercial Sale in each country in the
Licensed Territory within [***] of such occurrences.

 

9.4

Following First Commercial Sale, the Licensee shall submit to the NIH, within
[***] after each calendar half‑year ending June 30 and December 31, a royalty
report, as described in the example in Appendix F, setting forth for the
preceding half‑year period the amount of the Licensed Products sold or Licensed
Processes practiced by or on behalf of the Licensee in each country within the
Licensed Territory, the Net Sales, and the amount of royalty accordingly
due.  With each royalty report, the Licensee shall submit payment of earned
royalties due.  If no earned royalties are due to the NIH for any reporting
period, the written report shall so state.  The royalty report shall be
certified as correct by an authorized officer of the Licensee [***].  The
royalty report shall also identify the site of manufacture for the Licensed
Product(s) sold in the United States.

 

9.5

The Licensee agrees to forward semi‑annually to the NIH a copy of these reports
received by the Licensee from its sublicensees during the preceding half‑year
period as shall be pertinent to a royalty accounting to the NIH by the Licensee
for activities under the sublicense.

 

9.6

Royalties due under Article 6 shall be paid in U.S. dollars and payment options
are listed in Appendix G.  [***]  The royalty report required by Paragraph 9.4
shall be mailed to the NIH at its address for Agreement Notices indicated on the
Signature Page.

 

9.7

[***]

 

9.8

[***]

 

9.9

All plans and reports required by this Article 9 and marked “confidential” by
the Licensee shall, to the extent permitted by law, be treated by the NIH as
commercial and financial information obtained from a person and as privileged
and confidential, and any proposed disclosure of these records by the NIH under
the Freedom of Information Act (FOIA), 5 U.S.C. §552 shall be subject to the
predisclosure notification requirements of 45 C.F.R. §5.65(d).

10.

PERFORMANCE

 

10.1

The Licensee shall use its reasonable commercial efforts to bring the Licensed
Products and the Licensed Processes to Practical Application.  “Reasonable
commercial efforts” for the purposes of this provision shall include reasonable
efforts to adhere to the Commercial Development Plan in Appendix E and
performance of the Benchmarks in Appendix D.  The efforts of a sublicensee shall
be considered the efforts of the Licensee.

 

10.2

Upon the First Commercial Sale, until the expiration or termination of this
Agreement, the Licensee shall use its reasonable commercial efforts to make the
Licensed Products and the

A-107-2014

CONFIDENTIAL

NIH Patent License Agreement--Exclusive  

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

 

Licensed Processes reasonably accessible to the United States public.  The
efforts of a sublicensee shall be considered the efforts of the Licensee. 

 

10.3

The Licensee agrees that, to the extent commercially reasonable or possible,
after its First Commercial Sale, to make reasonable quantities of the Licensed
Products or materials produced through the use of the Licensed Processes
available to patient assistance programs.

 

10.4

The Licensee agrees, after its First Commercial Sale and as part of its
marketing and product promotion, to develop educational materials (e.g.,
brochures, website, etc.) directed to patients and physicians reasonably
detailing the Licensed Products or medical aspects of the prophylactic and
therapeutic uses of the Licensed Products.

 

10.5

The Licensee agrees to supply to NIH, to the Mailing Address for Agreement
Notices indicated on the Signature Page, the Office of Technology Transfer,
samples of of the marketing brochures for the Licensed Products or the Licensed
Processes for educational and display purposes only.

11.

INFRINGEMENT AND PATENT ENFORCEMENT

 

11.1

The NIH and the Licensee agree to notify each other promptly of each
infringement or possible infringement of the Licensed Patent Rights, as well as,
any facts which may affect the validity, scope, or enforceability of the
Licensed Patent Rights of which either party becomes aware.

[***]

12.

NEGATION OF WARRANTIES AND INDEMNIFICATION

 

12.1

The NIH offers no other warranties than those specified in Article 1: (i) HHS,
by assignment of rights from NIH employees, on behalf of the Government, owns
all intellectual property rights claimed in the United States and foreign patent
applications and patents in the Licensed Patent Rights, (ii) HHS owns tangible
embodiments of inventions actually reduced to practice, and (iii) NIH has the
authority, by delegation from the Secretary of HHS, to enter into this
Agreement.

 

12.2

The NIH does not warrant the validity of the Licensed Patent Rights and makes no
representations whatsoever with regard to the scope of the Licensed Patent
Rights, or that the Licensed Patent Rights may be exploited without infringing
other patents or other intellectual property rights of third parties.

 

12.3

THE NIH MAKES NO WARRANTIES, EXPRESS OR IMPLIED, OF MERCHANTABILITY OR FITNESS
FOR A PARTICULAR PURPOSE OF ANY SUBJECT MATTER DEFINED BY THE CLAIMS OF THE
LICENSED PATENT RIGHTS OR TANGIBLE MATERIALS RELATED THERETO.

 

12.4

The NIH does not represent that it shall commence legal actions against third
parties infringing the Licensed Patent Rights.

A-107-2014

CONFIDENTIAL

NIH Patent License Agreement--Exclusive  

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

 

12.5

The Licensee shall indemnify and hold the NIH, its employees, students, fellows,
agents, and consultants harmless from and against all liability, demands,
damages, expenses, and losses, including but not limited to death, personal
injury, illness, or property damage to the extent arising out of any suit or
proceeding brought by a third party for: 

 

(a)

the use by or on behalf of the Licensee, its sublicensees, their respective
directors or employees, or third parties acting by the direction of Licensee of
any Licensed Patent Rights; or

 

 

(b)

the design, manufacture, distribution, or use of any Licensed Products, Licensed
Processes or other materials, products or processes developed by or on behalf of
the Licensee or its sublicensees in connection with or arising out of the
Licensed Patent Rights.

 

 

12.6

Licensee shall have no obligation to indemnify hereunder with respect to any
liability, demands, damages, expenses, and losses to the extent arising out of
any negligence or willful misconduct of the NIH or its employees, students,
fellows, agents or consultants, or any breach by the NIH of the warranty set
forth in Section 12.1 above.

 

12.7

The Licensee agrees to maintain a liability insurance program consistent with
sound business practice.

13.

TERM, TERMINATION, AND MODIFICATION OF RIGHTS

 

13.1

This Agreement is effective when signed by all parties, unless the provisions of
Paragraph 14.16 are not fulfilled, and shall extend to the expiration of the
last to expire of the Licensed Patent Rights unless sooner terminated as
provided in this Article 13.

 

13.2

In the event that the Licensee is in default in the performance of any material
obligations under this Agreement, including but not limited to the obligations
listed in Paragraph 13.5, and if the default has not been remedied within [***]
after the date of notice in writing of the default, the NIH may terminate this
Agreement by written notice and pursue outstanding royalties owed through
procedures provided by the Federal Debt Collection Act.

 

13.3

In the event that the Licensee becomes insolvent, files a petition in
bankruptcy, has such a petition filed against it, or receives notice of a third
party's intention to file an involuntary petition in bankruptcy, the Licensee
shall immediately notify the NIH in writing.

 

13.4

The Licensee shall have a unilateral right to terminate this Agreement or any
licenses in any Licensed Fields of Use in any country or territory by giving the
NIH [***] written notice to that effect.

A-107-2014

CONFIDENTIAL

NIH Patent License Agreement--Exclusive  

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

 

13.5

The NIH shall specifically have the right to terminate or modify, at its option,
this Agreement by written notice to the Licensee, if the NIH reasonably
determines that the Licensee: 

 

(a)

is not executing the Commercial Development Plan submitted with its request for
a license and the Licensee cannot otherwise demonstrate to the NIH’s
satisfaction that the Licensee has taken, or can be expected to take within a
reasonable time, effective steps to achieve the Practical Application of the
Licensed Products or the Licensed Processes;

 

 

(b)

has not achieved the Benchmarks as may be modified under Paragraph 9.2;

 

 

(c)

has willfully made a false statement of, or willfully omitted a material fact in
the license application or in any report required by this Agreement;

 

 

(d)

has committed a material breach of a covenant or agreement contained in this
Agreement that has not been remedied within the [***] period set forth in
Paragraph 13.2 above;

 

 

(e)

is not keeping the Licensed Products or the Licensed Processes reasonably
available to the public after commercial use commences;

 

 

(f)

cannot reasonably satisfy unmet health and safety needs;

 

 

(g)

cannot reasonably justify a failure to comply with the domestic production
requirement of Paragraph 5.2 unless waived.

 

 

13.6

In making the determination referenced in Paragraph 13.5, the NIH shall take
into account the normal course of such commercial development programs conducted
with sound and reasonable business practices and judgment and the annual reports
submitted by the Licensee under Paragraph 9.2.  Prior to invoking termination or
modification of this Agreement under Paragraph 13.5, the NIH shall give written
notice to the Licensee providing the Licensee specific notice of, and a [***]
opportunity to respond to, the NIH’s concerns as to the items referenced in
13.5(a)-13.5(g).  If the Licensee fails to alleviate the NIH’s concerns as to
the items referenced in 13.5(a)-13.5(g) or within [***] following written notice
from the NIH or otherwise fails to initiate corrective action to the NIH’s
satisfaction, the NIH may terminate this Agreement upon written notice to the
Licensee.

 

13.7

When the public health and safety so require, and after written notice to the
Licensee providing the Licensee a [***] opportunity to respond, the NIH shall
have the right to require the Licensee to grant sublicenses to responsible
applicants, on reasonable terms, in any Licensed Fields of Use under the
Licensed Patent Rights, unless the Licensee can reasonably demonstrate that the
granting of the sublicense would not materially increase the availability to the
public of the subject matter of the Licensed Patent Rights.  The NIH shall not
require the granting of a sublicense unless the responsible applicant has first
negotiated in good faith with the Licensee.

A-107-2014

CONFIDENTIAL

NIH Patent License Agreement--Exclusive  

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

 

13.8

The NIH reserves the right according to 35 U.S.C. §209(d)(3) to terminate or
modify this Agreement upon written notice to the Licensee if it is determined
that this action is necessary to meet the requirements for public use specified
by federal regulations issued after the date of the license and these
requirements are not reasonably satisfied by the Licensee within [***] following
written notice from the NIH. 

 

13.9

Within [***] of receipt of written notice of the NIH's unilateral decision to
modify or terminate this Agreement, the Licensee may, consistent with the
provisions of 37 C.F.R. §404.11, appeal the decision by written submission to
the designated NIH official. The decision of the designated NIH official shall
be the final agency decision.  The Licensee may thereafter exercise any and all
administrative or judicial remedies that may be available.

 

13.10

Within [***] of expiration or termination of this Agreement under this Article
13, a final report shall be submitted by the Licensee.  Any royalty payments,
including those incurred but not yet paid (such as the full minimum annual
royalty), and those related to patent expenses, due to the NIH shall become
immediately due and payable upon termination or expiration.  If terminated under
this Article 13, sublicensees may elect to convert their sublicenses to direct
licenses with the NIH pursuant to Paragraph 4.3.  Unless otherwise specifically
provided for under this Agreement, upon termination or expiration of this
Agreement, the Licensee shall have the right to offer for sale and sell any
existing inventory of Licensed Products for a period of [***] following the
effective termination date of this Agreement, subject to the royalty obligations
as set forth in Appendix C.  The Licensee may not be granted additional NIH
licenses if the final reporting requirement is not fulfilled.

14.

GENERAL PROVISIONS

 

14.1

Neither party may waive or release any of its rights or interests in this
Agreement except in writing.  The failure of a party to assert a right hereunder
or to insist upon compliance with any term or condition of this Agreement shall
not constitute a waiver of that right by that party or excuse a similar
subsequent failure to perform any of these terms or conditions by the other
party.

 

14.2

This Agreement constitutes the entire agreement between the parties relating to
the subject matter of the Licensed Patent Rights, the Licensed Products and the
Licensed Processes, and all prior negotiations, representations, agreements, and
understandings are merged into, extinguished by, and completely expressed by
this Agreement.

 

14.3

The provisions of this Agreement are severable, and in the event that any
provision of this Agreement shall be determined to be invalid or unenforceable
under any controlling body of law, this determination shall not in any way
affect the validity or enforceability of the remaining provisions of this
Agreement.

 

14.4

If either party desires a modification to this Agreement, the parties shall,
upon reasonable notice of the proposed modification by the party desiring the
change, confer in good faith to determine the desirability of the
modification.  No modification shall be effective until a written amendment is
signed by the signatories to this Agreement or their designees.

 

14.5

The construction, validity, performance, and effect of this Agreement shall be
governed by Federal law as applied by the Federal courts in the District of
Columbia.

A-107-2014

CONFIDENTIAL

NIH Patent License Agreement--Exclusive  

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

 

14.6

All Agreement notices required or permitted by this Agreement shall be given by
prepaid, first class, registered or certified mail or by an express/overnight
delivery service provided by a commercial carrier, properly addressed to the
other party at the address designated on the following Signature Page, or to
another address as may be designated in writing by the other party. Agreement
notices shall be considered timely if the notices are received on or before the
established deadline date or sent on or before the deadline date as verifiable
by U.S. Postal Service postmark or dated receipt from a commercial
carrier.  Parties should request a legibly dated U.S. Postal Service postmark or
obtain a dated receipt from a commercial carrier or the U.S. Postal
Service.  Private metered postmarks shall not be acceptable as proof of timely
mailing. 

[***]

 

14.7

The Licensee agrees in its use of any NIH‑supplied materials to comply with all
applicable statutes, regulations, and guidelines, including NIH and HHS
regulations and guidelines.  The Licensee agrees not to use the materials for
research involving human subjects or clinical trials in the United States
without complying with 21 C.F.R. Part 50 and 45 C.F.R. Part 46.  The Licensee
agrees not to use the materials for research involving human subjects or
clinical trials outside of the United States without notifying the NIH, in
writing, of the research or trials and complying with the applicable regulations
of the appropriate national control authorities.  Written notification to the
NIH of research involving human subjects or clinical trials outside of the
United States shall be given no later than [***] prior to commencement of the
research or trials.

 

14.8

The Licensee acknowledges that it is subject to and agrees to abide by the
United States laws and regulations (including the Export Administration Act of
1979 and Arms Export Control Act) controlling the export of technical data,
computer software, laboratory prototypes, biological material, and other
commodities.  The transfer of these items may require a license from the
appropriate agency of the U.S. Government or written assurances by the Licensee
that it shall not export these items to certain foreign countries without prior
approval of this agency.  The NIH neither represents that a license is or is not
required or that, if required, it shall be issued.

 

14.9

The Licensee agrees to mark the Licensed Products or their packaging or
containers in accordance with the applicable patent marking laws.  

 

14.10

By entering into this Agreement, the NIH does not directly or indirectly endorse
any product or service provided, or to be provided, by the Licensee whether
directly or indirectly related to this Agreement.  The Licensee shall not state
or imply that this Agreement is an endorsement by the Government, the NIH, any
other Government organizational unit, or any Government employee.  Additionally,
the Licensee shall not use the names of the NIH, the FDA or the HHS or the
Government or their employees in any advertising, promotional, or sales
literature in connection with this Agreement or the Licensed Patent Rights
without the prior written approval of the NIH.

 

14.11

The parties agree to attempt to settle amicably any controversy or claim arising
under this Agreement or a breach of this Agreement, except for appeals of
modifications or termination decisions provided for in Article 13.  The Licensee
agrees first to appeal any unsettled claims or controversies to the designated
NIH official, or designee, whose decision shall be considered the final agency
decision.  Thereafter, the Licensee may exercise any administrative or judicial
remedies that may be available.  Notwithstanding anything to the contrary in
this Agreement, the

A-107-2014

CONFIDENTIAL

NIH Patent License Agreement--Exclusive  

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

 

Licensee shall have the right, without waiving any right or remedy available
under this Agreement or otherwise, to seek and obtain from any court of
competent jurisdiction any interim or provisional relief that is necessary or
desirable to protect the rights or property of the Licensee, pending any such
settlement or the determination of any such appeal. 

 

14.12

Nothing relating to the grant of a license, nor the grant itself, shall be
construed to confer upon any person any immunity from or defenses under the
antitrust laws or from a charge of patent misuse, and the acquisition and use of
rights pursuant to 37 C.F.R. Part 404 shall not be immunized from the operation
of state or Federal law by reason of the source of the grant.

 

14.13

Any formal recordation of this Agreement required by the laws of any Licensed
Territory as a prerequisite to enforceability of the Agreement in the courts of
any foreign jurisdiction or for other reasons shall be carried out by the
Licensee at its expense, and appropriately verified proof of recordation shall
be promptly furnished to the NIH.

 

14.14

Paragraphs 4.3, 8.1, 9.5-9.9, 12.1-12.5, 13.9, 13.10, 14.11 and 14.14 of this
Agreement shall survive termination of this Agreement.

 

14.15

The terms and conditions of this Agreement shall, at the NIH’s sole option, be
considered by the NIH to be withdrawn from the Licensee’s consideration and the
terms and conditions of this Agreement, and the Agreement itself to be null and
void, unless this Agreement is executed by the Licensee and a fully executed
original is received by the NIH within sixty (60) days from the date of the
NIH’s signature found at the Signature Page.

A-107-2014

CONFIDENTIAL

NIH Patent License Agreement--Exclusive  

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

SIGNATURES BEGIN ON NEXT PAGE

NIH PATENT LICENSE AGREEMENT – EXCLUSIVE

SIGNATURE PAGE

 

For the NIH:

 

 

 

 

 

 

 

 

 

/s/ Richard U. Rodriguez

 

 

 

8/21/2015

Richard U. Rodriguez

 

 

 

Date

Director, Division of Technology Development and Transfer

 

 

 

 

Office of Technology Transfer

 

 

 

 

National Institutes of Health

 

 

 

 

 

Mailing Address or E-mail Address for Agreement notices and reports:

Chief, Monitoring & Enforcement Branch

Office of Technology Transfer

National Institutes of Health

6011 Executive Boulevard, Suite 325

Rockville, Maryland  20852-3804 U.S.A.

E-mail: LicenseNotices_Reports@mail.nih.gov

For the Licensee (Upon, information and belief, the undersigned expressly
certifies or affirms that the contents of any statements of the Licensee made or
referred to in this document are truthful and accurate.):

by:

 

/s/ Jason F. Cole

 

 

 

8/31/2015

Signature of Authorized Official

 

 

 

Date

 

 

 

 

 

Jason F. Cole

 

 

 

 

Printed Name

 

 

 

 

 

 

 

 

 

SVP, General Counsel

 

 

 

 

Title

 

 

 

 

 

A-107-2014

CONFIDENTIAL

NIH Patent License Agreement--Exclusive  

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

 

I.

Official and Mailing Address for Agreement notices: 

 

Jason Cole

 

 

 

 

 

 

Name

 

 

 

 

 

 

 

 

 

 

 

 

 

SVP, General Counsel

 

 

 

 

 

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

Mailing Address

 

 

 

 

 

 

 

 

 

 

 

 

 

bluebird bio, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

150 Second Street, Third Floor

 

 

 

 

 

 

Cambridge, MA 02141

 

 

 

 

 

 

 

Email Address:

jcole@bluebirdbio.com

 

 

 

 

 

 

 

 

 

 

 

 

Phone:

 

 

 

 

 

 

 

 

 

 

 

 

 

Fax:

 

 

 

 

 

 

 

 

II.

Official and Mailing Address for Financial notices (the Licensee’s contact
person for royalty payments)

 

Amber Casares

 

 

 

 

 

 

 

Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Mailing Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Accounts Payable

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

bluebirdbio, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

150 Second Street

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cambridge, MA 02141

 

 

 

 

 

 

 

 

Email Address:

 

invoices@bluebirdbio.com

 

 

 

 

 

 

 

 

 

 

 

 

 

Phone:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fax:

 

 

 

 

 

 

 

 

Any false or misleading statements made, presented, or submitted to the
Government, including any relevant omissions, under this Agreement and during
the course of negotiation of this Agreement are subject to all applicable civil
and criminal statutes including Federal statutes 31 U.S.C. §§3801-3812 (civil
liability) and 18 U.S.C. §1001 (criminal liability including fine(s) or
imprisonment).

A-107-2014

CONFIDENTIAL

NIH Patent License Agreement--Exclusive  

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

APPENDIX A – Patent(s) or Patent Application(s)

Patent(s) or Patent Application(s):

[***]

A-107-2014

CONFIDENTIAL

NIH Patent License Agreement--Exclusive  

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

APPENDIX B – Licensed Fields of Use and Territory

 

I:

Licensed Field of Use I:

Exclusivity to the Licensed Patent Rights to make and have made, to sell, to
offer for sale, to import, and to use in humans, human autologous peripheral
blood T-cells modified by recombinant human immunodeficiency virus (“HIV”)-based
lentiviral vectors or murine leukemia virus (“MLV”)-based gamma-retroviral
vectors to express chimeric antigen receptors that recognize B-cell Maturation
Antigen (“BCMA”) for the treatment or prevention of cancer and autoimmune
disease [***].

 

II:  

Licensed Field of Use II:

[***]

 

I.

Licensed Territory:

 

Worldwide

 

 

A-107-2014

CONFIDENTIAL

NIH Patent License Agreement--Exclusive  

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

APPENDIX C – Royalties

Royalties:

I.

The Licensee agrees to pay to the NIH a non-creditable, non-refundable license
issue royalty in the amount of [***] within sixty (60) days from the effective
date of this Agreement.

II.

The Licensee agrees to pay to the NIH a non-refundable minimum annual royalty as
follows:

[***].

III.

(a)The Licensee agrees to pay the NIH [***] on Net Sales by or on behalf of the
Licensee and its sublicensees, as follows:

[***]

IV.

The Licensee agrees to pay the NIH Benchmark royalties for certain preclinical,
clinical and commercial milestones within sixty (60) days of achieving each
milestone:

[***]

V.

The Licensee agrees to pay the NIH the following sublicensing royalties for
granting each sublicense within sixty (60) days of the execution of each
sublicense:

[***]

A-107-2014

CONFIDENTIAL

NIH Patent License Agreement--Exclusive  

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

APPENDIX D – Benchmarks and Performance

The Licensee agrees to the following Benchmarks for its performance under this
Agreement and, within thirty (30) days of achieving a Benchmark, shall notify
the NIH that the Benchmark has been achieved.

[***]

A-107-2014

CONFIDENTIAL

NIH Patent License Agreement--Exclusive  

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

APPENDIX E – Commercial Development Plan

[***]

A-107-2014

CONFIDENTIAL

NIH Patent License Agreement--Exclusive  

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Appendix F – Example Royalty Report

[***]

A-107-2014

CONFIDENTIAL

NIH Patent License Agreement--Exclusive  

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Appendix G – Royalty Payment Options

The OTT License Number MUST appear on payments, reports and correspondence.

[***]

A-107-2014

CONFIDENTIAL

NIH Patent License Agreement--Exclusive  